O’Brien, J.,
(concurring.) Had the contract alleged been proven by competent evidence, though made by paroi, it could be enforced. An important part of the contract was that relating to plaintiff’s taking charge of the property. I agree, therefore, with the conclusion reached by Mr. Justice Van Brunt, and concur in his reasons as to the error committed in the reception of evidence given by plaintiff as to'what he told the bookkeeper of Wallace, in the absence of proof showing either that it was a conversation when the money was paid, or was subsequently communicated to Wallace. I therefore concur with the presiding justice in the result.